Citation Nr: 1709738	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-03 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 20 percent for prostate cancer, status post prostatectomy, from June 13, 2012, to September 31, 2014, and from July 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for prostate cancer, status post prostatectomy, and assigned a 0 percent rating effective July 27, 2011.

A series of subsequent rating decisions granted temporary 100 percent ratings effective from July 27, 2011, to June 12, 2012, and from October 1, 2014, to June 30, 2015.  The rating for the remainder of the appeal period was also increased to 20 percent.


FINDING OF FACT

In correspondence dated February 2017, the Veteran, through his representative, withdrew his appeal for a higher initial rating for prostate cancer.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issue of an initial rating higher than 20 percent for prostate cancer, status post prostatectomy, from June 13, 2012, to September 31, 2014, and from July 1, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in February 2017 indicating he was withdrawing the issue of an increased initial rating for prostate cancer.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal for an initial rating higher than 20 percent for prostate cancer, status post prostatectomy, from June 13, 2012, to September 31, 2014, and from July 1, 2015, is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


